                     Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 1 of 14


            1    GIBSON, DUNN & CRUTCHER LLP
                 THEANE EVANGELIS, SBN 243570
            2      tevangelis@gibsondunn.com
                 DHANANJAY S. MANTHRIPRAGADA, SBN 254433
            3      dmanthripragada@gibsondunn.com
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
            5    Facsimile:    213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    3161 Michelson Drive
                 Irvine, CA 92612-4412
            8    Telephone:    949.451.3945
                 Facsimile:    949.475.4668
            9

          10     Attorneys for Respondent POSTMATES INC.
          11

          12                               UNITED STATES DISTRICT COURT

          13                             NORTHERN DISTRICT OF CALIFORNIA

          14     JAMAL ADAMS, et al.,                      CASE NO. 4:19-cv-03042-SBA
          15                       Petitioners,            REPLY IN SUPPORT OF RESPONDENT
                                                           POSTMATES INC.’S CROSS-MOTION TO
          16           v.                                  COMPEL ARBITRATION AND STAY
                                                           PROCEEDINGS
          17     POSTMATES INC.,
          18                       Respondent.             Hearing:
                                                           Date:      September 11, 2019
          19                                               Time:      2:00 p.m.
                                                           Judge:     Hon. Saundra B. Armstrong
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                    AND STAY PROCEEDINGS – CASE NO. 4:19-CV-03042-SBA
                        Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 2 of 14


            1                                                        TABLE OF CONTENTS
            2                                                                                                                                                  Page
            3    I.       INTRODUCTION .................................................................................................................... 1
            4    II.      STATEMENT OF ISSUES (L.R. 7-4(a)(3)) ............................................................................ 2
            5    III.     ARGUMENT ............................................................................................................................ 2
            6             A.        This Court, Not an Arbitrator, Must Enforce the Fleet Agreement’s
                                    Requirement of Individual Arbitrations ........................................................................ 3
            7
                          B.        Postmates Seeks an Order Compelling Arbitration on an Individual, and Not a
            8                       Class, Basis ................................................................................................................... 5
            9             C.        Postmates’ Cross-Motion Seeks Distinct Relief Beyond the Denial of
                                    Petitioners’ Motion ....................................................................................................... 9
          10
                          D.        The Court Should Stay Proceedings Pending Arbitration............................................. 9
          11
                 IV.      CONCLUSION ....................................................................................................................... 10
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                          ii
Crutcher LLP
                      REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                           AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                         Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 3 of 14


            1                                                          TABLE OF AUTHORITIES
            2                                                                                                                                                   Page(s)
            3                                                                            Cases
            4
                 Allied-Bruce Terminix Co., Inc. v. Dobson,
            5        513 U.S. 265 (1995) ..........................................................................................................................7

            6    AT & T Mobility LLC v. Bernardi,
                    2011 WL 5079549 (N.D. Cal. Oct. 26, 2011) ...........................................................................3, 6, 8
            7
                 AT&T Mobility LLC v. Concepcion,
            8      563 U.S. 333 (2011) ..........................................................................................................1, 2, 6, 7, 8
            9    Blair v. Rent-A-Center, Inc.,
          10        2019 WL 2701333 (9th Cir. June 28, 2019) .....................................................................................6

          11     Circuit City Stores, Inc. v. Adams,
                    532 U.S. 105 (2001) ..........................................................................................................................7
          12
                 Costa v. Postmates Inc.,
          13        No. 3:19-cv-03046-JST (filed July 5, 2019) .....................................................................................5
          14     Epic Sys. Corp. v. Lewis,
          15        138 S. Ct. 1612 (2018) ..........................................................................................................1, 2, 6, 8

          16     First Options of Chicago, Inc. v. Kaplan,
                     514 U.S. 938......................................................................................................................................5
          17
                 Lamps Plus, Inc. v. Varela,
          18        139 S. Ct. 1407 (2019) ..............................................................................................................3, 4, 6
          19     Pauma Band of Luiseno Mission Indians of Pauma & Yuima Reserv. v. California,
                    813 F.3d 1155 (9th Cir. 2015)...........................................................................................................5
          20

          21     Sakkab v. Luxottica Retail N.A., Inc.,
                    803 F.3d 425 (9th Cir. 2015).............................................................................................................6
          22
                 Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,
          23         559 U.S. 662 (2010) ......................................................................................................................3, 4
          24     Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ.,
                    489 U.S. 468 (1989) ..........................................................................................................................2
          25
                                                                                       Statutes
          26

          27     9 U.S.C. § 3 .......................................................................................................................................9, 10

          28     9 U.S.C. § 4 .............................................................................................................................................2

Gibson, Dunn &                                                                              iii
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                        AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                        Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 4 of 14


            1                                                              Other Authorities
            2    H.R. Rep. No. 97-542 (1982) ..................................................................................................................7
            3

            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                        iv
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                        AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 5 of 14


            1                                          I.      INTRODUCTION
            2           Petitioners seek to introduce chaos into a system that demands order. Rather than pursue
            3    individual arbitration as required by the plain language of the Fleet Agreements that they accepted,
            4    Petitioners filed a de facto class arbitration demand solely to impose maximum financial pressure on
            5    Postmates and coerce a settlement. Petitioners insist that they have sought “individual arbitration that
            6    would afford individual relief.” Opp. at 2. But they have filed substantively identical arbitration
            7    demands requesting the same, non-individualized relief with no mention of any particular facts or legal
            8    theories for any particular Petitioner (besides contact information), and a single motion on behalf of
            9    thousands of purported couriers, many of whom have apparently never even signed up for the
          10     Postmates app. Second Declaration of Ashley Campbell ¶ 2 (noting that of the list of 7,855 alleged
          11     clients Keller Lenkner has provided to Postmates, Postmates has no records that 1,074 of them have
          12     ever signed up to become a courier). Their tactics betray that Petitioners seek “individual” arbitration
          13     in name only.
          14            Not only have Petitioners failed to abide by the terms of the Fleet Agreement, but their tactics
          15     flout the letter and the spirit of the FAA and Supreme Court precedent. By agreeing to be bound by
          16     the Fleet Agreement, each Petitioner expressly agreed to arbitrate on an individual basis. And the
          17     Supreme Court has held repeatedly that, under the FAA’s “liberal policy favoring arbitration” (AT&T
          18     Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)), arbitration agreements must be enforced
          19     “according to their terms—including terms providing for individualized proceedings” (Epic Sys. Corp.
          20     v. Lewis, 138 S. Ct. 1612, 1619 (2018) (emphasis added)). Petitioners purport to have instituted
          21     individual proceedings, but their technical argument falls flat under the barest scrutiny. Courts are
          22     required to examine substance over form, and there is no question that Petitioners’ tactics would not
          23     only “sacrifice,” but destroy, “the principal advantage[s] of arbitration.” Concepcion, 563 U.S. at 348.
          24            Moreover, the Court, and not an arbitrator, must resolve the parties’ dispute. It is undisputed
          25     that neither Postmates nor Petitioners assented to class or collective arbitration. The Fleet Agreement’s
          26     Mutual Arbitration Agreement, which governs dispute resolution between Postmates and independent
          27     contractor couriers, contains an express class and collective action waiver, which states that “any
          28     dispute relating to or arising out of the Class Action Waiver and Representative Action Waiver . . .

Gibson, Dunn &                                                      1
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 6 of 14


            1    must proceed to a court of competent jurisdiction and cannot be heard or arbitrated by an arbitrator.”
            2    Campbell Decl., Dkt. 228-4, Ex. B § 10(A) (emphases added). Petitioners’ arguments to the contrary
            3    distort the plain language of the agreements they accepted.
            4            Accordingly, this Court should enforce the Fleet Agreement’s class, collective, and
            5    representative action waivers, and order each Petitioner seeking to arbitrate claims to file individual
            6    arbitration demands setting forth the particular facts and legal theories applicable to that particular
            7    Petitioner, and require each Petitioner to proceed to arbitration on an individual basis. This Court also
            8    should stay all proceedings pending completion of those arbitrations.
            9                             II.     STATEMENT OF ISSUES (L.R. 7-4(a)(3))
          10             Whether the Court should compel Petitioners to arbitrate their disputes in a manner that
          11     comports with the parties’ arbitration agreement.
          12                                               III.    ARGUMENT
          13             “Arbitration under the Federal Arbitration Act is a matter of consent, not coercion.” Volt Info.
          14     Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989). Therefore, a court
          15     evaluating a motion to compel arbitration under the FAA must require the parties to arbitrate “in
          16     accordance with the terms of the agreement.” 9 U.S.C. § 4.
          17             The Supreme Court requires courts to be especially vigilant in enforcing the terms of an
          18     arbitration provision that requires individual, as opposed to classwide, arbitration. Epic Sys., 138 S.
          19     Ct. at 1619 (courts must “enforce arbitration agreements according to their terms—including terms
          20     providing for individualized proceedings”).       After all, “class arbitration sacrifices the principal
          21     advantage of arbitration—its informality—and makes the process slower, more costly, and more likely
          22     to generate procedural morass than final judgment.” Concepcion, 563 U.S. at 348. And if courts
          23     permitted class arbitration in the absence of express assent to such a procedure, “the virtues Congress
          24     originally saw in arbitration, its speed and simplicity and inexpensiveness, would be shorn away and
          25     arbitration would wind up looking like the litigation it was meant to displace.” Epic Sys., 138 S. Ct. at
          26     1623.
          27             It is undisputed that neither Postmates nor Petitioners assented to class or collective arbitration.
          28     Petitioners insist that they have sought “individual arbitration that would afford individual relief” (Opp.

Gibson, Dunn &                                                       2
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 7 of 14


            1    at 2), but at every turn, Petitioners’ tactics make clear that they seek de facto class arbitration despite
            2    posturing that they seek individual arbitration. The Court should not permit class arbitration stylized
            3    as “individual” actions, and should order that Postmates’ Fleet Agreement be enforced according to its
            4    terms. See AT & T Mobility LLC v. Bernardi, 2011 WL 5079549, at *6 (N.D. Cal. Oct. 26, 2011)
            5    (enjoining arbitration where claimants “nominally filed their arbitration demands as individuals” but
            6    “filed essentially identical arbitration demands” and sought “the same, non-individualized relief”).
            7    A.     This Court, Not an Arbitrator, Must Enforce the Fleet Agreement’s Requirement of
                        Individual Arbitrations
            8
                        The Postmates Fleet Agreement’s Mutual Arbitration Agreement, which governs dispute
            9
                 resolution between Postmates and independent contractor couriers, contains an express Class Action
          10
                 Waiver. Campbell Decl., Dkt. 228-3, ¶10. That Class Action Waiver must be enforced by the Court,
          11
                 and not an arbitrator, for two independent reasons. First, “courts may not infer consent to participate
          12
                 in class arbitration absent an affirmative ‘contractual basis for concluding that the party agreed to do
          13
                 so.’” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019) (quoting Stolt-Nielsen S.A. v.
          14
                 AnimalFeeds Int’l Corp., 559 U.S. 662, 687 (2010)). And second, the Fleet Agreement’s Class Action
          15
                 Waiver states that “any dispute relating to or arising out of the Class Action Waiver and Representative
          16
                 Action Waiver . . . must proceed to a court of competent jurisdiction and cannot be heard or arbitrated
          17
                 by an arbitrator.” Campbell Decl. Ex. B § 10A(ii) (emphasis added). Petitioners’ argument that the
          18
                 delegation clause permits an arbitrator, and not a Court, to determine whether an arbitration is class
          19
                 arbitration (Opp. at 4) ignores controlling precedent and distorts the language of the Fleet Agreement.
          20
                        1.      Petitioners Ignore Supreme Court Precedent Prohibiting Courts from Compelling
          21                    Class Arbitration Without Clear Assent
          22            Just a few months ago, the Supreme Court reaffirmed that courts may not send parties to a class
          23     arbitration without their express, unambiguous consent. “Silence is not enough; the ‘FAA requires
          24     more.’” Lamps Plus, 139 S. Ct. at 1416 (quoting Stolt-Nielsen, 559 U.S. at 687). Accordingly, once a
          25     court determines that the parties have agreed to arbitrate a particular claim, it must direct them to
          26     individual arbitration unless the contract expressly authorizes class arbitration.
          27            Here, the Fleet Agreement’s Mutual Arbitration Provision expressly disavows class arbitration.
          28     Thus, if this Court orders Postmates and Couriers to arbitration, it must order them to arbitrate

Gibson, Dunn &                                                       3
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 8 of 14


            1    individually—even if the parties’ agreement is silent on the issue (it is not), and even if their agreement
            2    purports to delegate the issue to an arbitrator (it does not). See Lamps Plus, 139 S. Ct. at 1416.
            3    Petitioners ignore this specific Supreme Court mandate prohibiting courts from sending parties to class
            4    arbitrations to which they did not assent. See Opp. at 3 (arguing the general rule that a delegation
            5    clause may leave arbitrability questions to the arbitrator, but failing to discuss the more specific
            6    standard applicable to questions of arbitrability on a classwide basis). “[S]hifting from individual to
            7    class arbitration is a ‘fundamental’ change” that must be explicitly agreed to. Lamps Plus, 139 S. Ct.
            8    at 1414. Therefore, if there is any “reason to doubt the parties' mutual consent to resolve disputes
            9    through classwide arbitration,” and any reason to doubt whether the arbitration sought by Petitioners
          10     is collective, a court should err on the side of making clear to the parties that they may not proceed in
          11     such a manner. Stolt-Nielsen, 559 U.S. at 687.
          12            2.      Petitioners Misread the Delegation Clause’s Class Waiver Carve-Out
          13            Instead of engaging with the law governing orders compelling class arbitrations, which by itself
          14     is sufficient to defeat any delegation argument, Petitioners grossly misread the Fleet Agreement’s
          15     delegation clause’s Class Action Waiver carve-out. The Fleet Agreement’s language could not be
          16     clearer: “[A]s stated in Section 10B.iv below, the [delegation] clause shall not apply to any dispute
          17     relating to or arising out of the Class Action Waiver and Representative Action Waiver, which must
          18     proceed in a court . . . and cannot be heard or arbitrated by an arbitrator.” Campbell Decl. Ex. B
          19     § 10A(ii) (emphasis added). Petitioners focus on cross-referencing language in the clause (“[A]s stated
          20     in Section 10B.iv below”), which links the delegation clause to a provision of the Class Action Waiver
          21     itself, and states, “any claim that all or part of this Class Action Waiver and/or Representative Action
          22     Waiver is unenforceable, unconscionable, void, or voidable shall be determined only by a court . . . and
          23     not by an arbitrator.” Id. § 10B(iv).
          24            Petitioners argue that because the delegation clause in Section 10A(ii) refers to Section
          25     10B(iv)’s arbitrability restrictions, Section 10A(ii) cannot possibly impose any further restrictions on
          26     delegation beyond Section 10B(iv). Opp. at 3. Such a reading renders the Fleet Agreement’s two
          27     separate paragraphs regarding the arbitrability of the Class Action Waiver redundant and superfluous
          28     despite their significantly different language, and renders completely ineffectual Section 10A(ii)’s

Gibson, Dunn &                                                       4
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                       Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 9 of 14


            1    explicit language that “the [delegation] clause shall not apply to any dispute relating to or arising out
            2    of the Class Action Waiver and Representative Action Waiver, which must proceed in a court.” See
            3    Pauma Band of Luiseno Mission Indians of Pauma & Yuima Reserv. v. California, 813 F.3d 1155 (9th
            4    Cir. 2015) (“An interpretation which gives effect to all provisions of the contract is preferred to one
            5    which renders part of the writing superfluous, useless or inexplicable”).
            6             All of the Fleet Agreement’s language carving out actions involving the Class Action Waiver
            7    from the parties’ delegation clause must be given effect, and Petitioners cannot cherry-pick the
            8    delegation clause language that they want to apply and discard the rest—especially in light of the
            9    Supreme Court’s requirement that an arbitrability question may only be referred to an arbitrator upon
          10     the showing “clear and unmistakable evidence” that that was the parties’ intent. First Options of
          11     Chicago, Inc. v. Kaplan, 514 U.S. 938, 944–45. 1
          12     B.       Postmates Seeks an Order Compelling Arbitration on an Individual, and Not a Class,
                          Basis
          13
                          Petitioners’ opposition to Postmates’ Cross-Motion largely seeks to re-brief Petitioners’ own
          14
                 affirmative motion to compel arbitration, and spends little space addressing whether this Court can or
          15
                 should order Petitioners to arbitrate their disputes on an individual basis and according to the terms of
          16
                 the parties’ agreement, as Postmates requests in its Cross-Motion. Compare Opp. at 6–10 (arguing the
          17
                 sufficiency of Petitioners’ existing purported arbitration demands) with Petitioners’ Motion to Compel
          18
                 Arbitration, Dkt. 4 (Petitioners moving to compel arbitration on those demands). Instead, Petitioners
          19
                 seem to argue that their existing purported arbitration demands are individual demands that would
          20
                 already comply with such an order. Opp. at 6–7. Petitioners are mistaken.
          21

          22

          23

          24
                  1
                      Petitioners note that Postmates has sought to enforce the terms of the Fleet Agreement’s delegation
          25          clause in other cases involving different factual and legal threshold issues. Opp. at 4 n.1. That is
                      true. But the case cited by Petitioners, Costa v. Postmates Inc., involves the threshold issue whether
          26          the plaintiffs validly opted out of arbitration, and has nothing to do with whether they brought a
                      class arbitration demand. As such, the Fleet Agreement’s delegation clause applies, the Class
          27          Action Waiver carve-out does not, and it is not clear why Postmates’ position in that case (or
                      Petitioners’ counsel’s position, for that matter, which is also opposite to its position here) are at all
          28          relevant to this dispute. See Reply in Support of Motion to Compel Arbitration and Stay
                      Proceedings, Costa v. Postmates Inc., No. 3:19-cv-03046-JST, Dkt. 30 at 3–6 (filed July 5, 2019).
Gibson, Dunn &                                                         5
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 10 of 14


            1           1.      Petitioners Misapprehend the Distinction Between a Class and Individual
                                Arbitration
            2
                        The bulk of Petitioners’ brief is devoted to defining class actions as those “in which a
            3
                 representative seeks to resolve the claims of absent parties.” Opp. at 5. Petitioners argue that if that
            4
                 particular test is not met here, then their claims must be individual in nature and do not run afoul of the
            5
                 Fleet Agreement’s express Class Action Waiver. Id. But the Supreme Court’s antipathy to class
            6
                 arbitration does not stem simply from class arbitration’s representation of absent parties, but from class
            7
                 arbitration’s propensity to “sacrifice[] the principal advantage of arbitration—its informality—
            8
                 [making] the process slower, more costly, and more likely to generate procedural morass than final
            9
                 judgment.” Concepcion, 563 U.S. at 348. Thus, whether an arbitration is a “class” arbitration that is
          10
                 disfavored under the Supreme Court’s precedent hinges on the extent to which an arbitration is
          11
                 “different from the ‘traditional individualized arbitration’ contemplated by the FAA” and the extent to
          12
                 which it “undermines the most important benefits of that familiar form of arbitration.” Lamps Plus,
          13
                 139 S. Ct. at 1415 (quoting Epic Sys., 138 S. Ct. at 1623). Moreover, “the mere labeling of the demand
          14
                 is not dispositive,” and the Court must consider “substance over function” in determining whether an
          15
                 arbitration demand seeks class arbitration that undermines the benefits the FAA seeks to protect. AT
          16
                 & T Mobility LLC v. Bernardi, 2011 WL 5079549, at *8 (N.D. Cal. Oct. 26, 2011).
          17
                        The two cases that Petitioners cite support Postmates. Although Petitioners portray both Sakkab
          18
                 v. Luxottica Retail N.A., Inc., 803 F.3d 425, 435 (9th Cir. 2015), and Blair v. Rent-A-Center, Inc., 2019
          19
                 WL 2701333 (9th Cir. June 28, 2019), as turning on whether an arbitration petitioner sought relief on
          20
                 behalf of absent parties, both cases explicitly turned on the Concepcion test and a fulsome evaluation
          21
                 of the extent to which an arbitration rule contravenes the traditional benefits of bilateral arbitration. In
          22
                 Sakkab, the Ninth Circuit explained that “[w]hether a claim is technically denominated
          23
                 ‘representative’ is an imperfect proxy for whether refusing to enforce waivers of that claim will
          24
                 deprive parties of the benefits of arbitration. Instead, Concepcion requires the Court to examine
          25
                 whether the waived claims mandate procedures that interfere with arbitration, as the class claims in
          26
                 Concepcion did.” 803 F.3d at 436 (emphasis added). And in Blair, the Court reaffirmed that
          27
                 framework, again explaining that to determine whether a rule runs afoul of Concepcion, “we look at
          28
                 whether refusing to enforce waivers of a claim that is technically denominated as representative will
Gibson, Dunn &                                                       6
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 11 of 14


            1    deprive parties of the benefits of arbitration.” 2019 WL 2701333, at *7 (emphasis added). In other
            2    words, whether an arbitration demand seeks relief reaching beyond the individual claimant is, at most,
            3    one factor in the analysis required by Concepcion.
            4              Applying the Concepcion test here, there is no question that an order requiring individual
            5    arbitrations is necessary to protect the “principal advantage[s] of arbitration.” Concepcion, 563 U.S.
            6    at 348. The core of the FAA’s policy in favor of bilateral arbitration is that it is “cheaper and faster
            7    than litigation.” Allied-Bruce Terminix Co., Inc. v. Dobson, 513 U.S. 265, 280 (1995) (quoting H.R.
            8    Rep. No. 97-542, at 13 (1982)). Indeed, that policy is “of particular importance” to the resolution of
            9    disputes involving independent contractors and employees, since “[a]rbitration agreements allow
          10     parties to avoid the costs of litigation” in matters that “often involve[] smaller sums of money than
          11     disputes concerning commercial contracts.” Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 123
          12     (2001).
          13               As explained in Postmates’ Cross-Motion (Cross-Mot. at 11–12), Petitioners’ arbitration
          14     demands were specifically designed to increase the costs of arbitration for the purpose of imposing
          15     early aggregate settlement pressure on Postmates.          Evangelis Decl., Dkt. 228-1 ¶ 4 & Ex. A
          16     (Petitioners’ counsel threatening to “proceed with every arbitration simultaneously” to impose coercive
          17     financial pressure in light of potential administrative fee assessments). That alone demonstrates that
          18     an order from this Court is required to prevent Petitioners from intentionally “undermin[ing] the most
          19     important benefits of [bilateral] arbitration” and, therefore, bringing a de facto class arbitration.
          20               Petitioners distort the record to misleadingly argue that Postmates admitted in a “telling slip”
          21     that “Petitioners seek individual arbitration” by “complain[ing] of financial hardship due to an
          22     ‘onslaught of AAA individual arbitration fees.’” Opp. at 7 (emphasis in original). In context, it is clear
          23     that Postmates is describing Petitioners’ strategy of seeking to impose individual arbitration filing fees,
          24     and that it vigorously contests that those fees are proper: “By filing thousands of identical, generic
          25     arbitration demands and labeling them as ‘individual,’ all while urging the American Arbitration
          26     Association (‘AAA’) to administer them collectively for all purposes besides fee assessments,
          27     Petitioners have sought to impose coercive financial pressure on Postmates through an onslaught of
          28     AAA individual arbitration filing fees.” Cross-Mot. at 1.

Gibson, Dunn &                                                        7
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                       Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 12 of 14


            1            “Just as judicial antagonism toward arbitration before the Arbitration Act’s enactment
            2    ‘manifested itself in a great variety of devices and formulas declaring arbitration against public policy,’
            3    Concepcion teaches that we must be alert to new devices and formulas that would achieve much the
            4    same result today.” Epic Systems, 138 S. Ct. at 1623 (emphasis added) (quoting Concepcion, 563 U.S.
            5    at 342). Here, Petitioners’ shakedown tactics are exactly such a device, and instead of permitting
            6    Petitioners to manipulate the arbitration process for the specific purpose of undermining the benefits
            7    of arbitration, this Court should require Postmates and independent contractor couriers to arbitrate on
            8    an individual basis—just as the Mutual Arbitration Provision requires. 2
            9            2.     Even Adopting Petitioners’ Narrow Definition of “Class” Proceedings, Petitioners
                                Do Not Seek Individualized Arbitration or Relief
          10
                         Even if this Court were to adopt Petitioners’ narrow definition of a class arbitration, Petitioners’
          11
                 arguments fail on their own terms. That is because they do seek relief extending beyond each individual
          12
                 claimant, as evidenced by the fact that their purportedly “individual” demands were intentionally
          13
                 aggregated by Petitioners’ counsel to impose maximum financial pressure on Postmates, thus
          14
                 increasing the value of each independent claimant’s claims. See Bernardi, 2011 WL 5079549, at *6
          15
                 (enjoining arbitration where claimants “nominally filed their arbitration demands as individuals, and
          16
                 do not explicitly purport to represent anyone but themselves individually,” but were “represented by
          17
                 the same firm, filed essentially identical arbitration demands,” and “all [sought] the same, non-
          18
                 individualized relief”). Indeed, that Petitioners’ counsel has insisted on pursuing more than 5,000
          19
                 arbitrations simultaneously, despite the implausibility of that endeavor for a law firm employing twelve
          20
                 attorneys, leads to the inescapable conclusion that Petitioners realize that their only strength is in
          21
                 numbers, and that they are seeking to use that as leverage to improve the value of each particular
          22
                 claimant’s case.
          23
                         Petitioners’ counsel has fastidiously avoided representing to the Court that it is actually capable
          24
                 of simultaneously prosecuting 5,000 arbitrations without delay, and has instead skirted the issue in all
          25
                 of its filings. See Opp. at 12 n.4 (“And Postmates provides no evidence that Petitioners’ counsel is
          26

          27
                 2
                   Even if Petitioners’ omnibus arbitration demand is not a “class action,” it is certainly a “collective
          28     action,” which is also expressly prohibited under the Fleet Agreement. See Campbell Decl., Dkt. 228-
                 3, Exs. A § 11B(ii), B § 10B(ii).
Gibson, Dunn &                                                      8
Crutcher LLP
                     REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                          AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                      Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 13 of 14


            1    unable to capably arbitrate Petitioners’ claims. Petitioners’ counsel is under no obligation to explain
            2    its strategy.”); Dkt. 202 at 2 (“[W]hile Postmates asserts that Petitioners’ counsel ‘obviously’ are
            3    incapable and ‘have no intention’ of litigating these matters [citation], Postmates has no knowledge
            4    with which to assess its opponents’ resources or legal strategy, and it is gravely mistaken.”). That is
            5    perhaps understandable, given the implausibility of any such claim, but it reinforces that Petitioners’
            6    counsel are engaged in shakedown tactics designed specifically to eliminate the benefits of arbitration
            7    and impose coercive financial pressure through aggregated filing fees (see Evangelis Decl., Dkt. 228-
            8    2, Ex. A)—and not to actually engage in arbitrations.
            9    C.     Postmates’ Cross-Motion Seeks Distinct Relief Beyond the Denial of Petitioners’ Motion
          10            Petitioners criticize Postmates for even filing its Cross-Motion, claiming that it is “inconsistent
          11     with a proper motion to compel.” Opp. at 14. That is wrong.
          12            First, Petitioners argue that the Cross-Motion seeks “no independent relief” aside from “a denial
          13     of Petitioners’ Motion to Compel” because the Cross-Motion “does not actually compel Petitioners to
          14     do anything.” Not so. If Petitioners’ motion is denied, Postmates would be relieved from paying any
          15     filing fees relating to the de facto class arbitration that Petitioners have already filed. On the contrary,
          16     the relief Postmates seeks in its Cross-Motion is no different than the relief sought in any other motion
          17     to compel arbitration—an order compelling Petitioners to resolve their claims in an orderly fashion
          18     according to the plain language and individual arbitration requirement set forth in the Fleet
          19     Agreement.
          20            Second, Petitioners feign ignorance, claiming it is unclear “what it means to file an ‘individual
          21     arbitration demand’ that adequately ‘sets forth the facts and legal theories of relief.’” Opp. at 14. This
          22     argument is belied by the fact that at least two Petitioners in this lawsuit have already instituted
          23     individual arbitration proceedings according to the terms of the Fleet Agreement. See Dkt. 228-1 ¶ 17.
          24     D.     The Court Should Stay Proceedings Pending Arbitration
          25            If this Court orders Petitioners to arbitrate their claims on an individual basis, it “shall on
          26     application of one of the parties stay the trial of the action” until arbitration is completed. 9 U.S.C. §
          27     3. As with the Fleet Agreement, Petitioners seek to avoid the plain language of the statute, arguing that
          28     it applies only when “a litigant attempts to bring a claim in court.” Opp. at 15 n.5. But the word

Gibson, Dunn &                                                       9
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
                     Case 4:19-cv-03042-SBA Document 238 Filed 07/18/19 Page 14 of 14


            1    “claim” appears nowhere in the statute; rather, it states that a stay is available in “any suit or proceeding
            2    … brought in any of the courts of the United States” concerning “any issues referable to arbitration.”
            3    9 U.S.C. § 3 (emphasis added). That is precisely the situation here. Thus, the Court should apply the
            4    clear terms of the statute, just as it should apply the clear terms of the Fleet Agreement.
            5                                             IV.     CONCLUSION
            6            The Court should grant Postmates’ Cross-Motion to Compel Arbitration and Stay Proceedings,
            7    and should enter an order: (1) requiring each Petitioner seeking to assert claims to file his or her
            8    demand as an individual arbitration demand that sets forth the facts and legal theories of relief
            9    applicable to the particular Petitioner; and (2) requiring each Petitioner, after filing, to proceed to
          10     arbitration on an individual basis—i.e., without improperly invoking the benefits of class arbitration,
          11     such as collective administration by AAA, the application of settlement pressure stemming from the
          12     aggregate assessment of fees, or objecting to a payment plan that compensates AAA for arbitrations as
          13     they proceed and are prosecuted.
          14
                 Dated: July 18, 2019                            GIBSON, DUNN & CRUTCHER LLP
          15

          16
                                                                 By:          /s/ Theane Evangelis
          17                                                                         Theane Evangelis
          18                                                     Attorneys for Respondent POSTMATES INC.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                         10
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION
                                       AND STAY PROCEEDINGS – CASE NO. 3:19-CV-03042
